                        IN THE UN ITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORT H CAROLINA
                                  WESTERN DIVI S ION
                                   No. 5: I 9-cv-306-BO

WILLIAM WEISHAAR,                      )
                                       )
                       Plaintiff,      )
                                       )
               V.                      )
                                       )                ORDER
ANDREW SAUL,                           )
Comm issioner of Soc ial Security,     )
                                       )
                        Defendant.     )


       This action being submitted to the Court for an Order upon Plaintiff's showing that the

Commissioner of Social Security should pay the sum of $16,000.00 for attorney fees ,

representing less than 25% of Plaintiff's accrued back benefits, to be paid from Plaintiff's back

benefits pursuant to § 406(b) of the Socia l Security Act. It also appearing that upon receipt of

the 406(b) fee, Plaintiff's counse l shall pay to Plaintiff the lesser EAJA fee of $5 ,500.00.

        It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff's

counse l, Charlotte W. Hall , the sum of $16,000.00, sent to her office at P.O. Box 58 129, Raleigh ,

North Caro lina 27658, and that Plaintiff's counsel pay to Plaintiff the sum of $5 ,500.00 and upon

the payment of such sum s, this case is dismissed w ith prejudice.




         Case 5:19-cv-00306-BO Document 27 Filed 10/15/20 Page 1 of 1
